IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

JAMES E. WASHINGTON, d/b/a SALES)
POINT REALTORS, )
)

Plaintiff, )

)

v. )

)

VENDOR RESOURCE MANAGEMENT, )
et al., )
)

Defendants. )

Judge: Douglas R. Cole
Case No.: 3:19-CV-00402-DRC-SLO

ORDER GRANTING MOTION FOR AN
EXTENSION OF TIME

 

This matter came to be heard on motion of Defendant Vendor Resource Management, Inc.

for an extension of time up to and including February 21, 2020 to answer, move, or otherwise

plead in response to Plaintiff's complaint, due notice having been given and the court being fully

advised. Having reviewed the motion and supporting information, and for good cause, the Court

hereby orders:

1. VRM’s motion is well-taken and is accordingly granted.

2. VRM shall answer, move, or otherwise plead in response to Plaintiff's complaint on or

before February 21, 2020.

d-6-20

 

Nason LLC. L

Date United States Magistrate ae
